Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given via voicemail response from Joseph Su received on 18 August 2021.
The application has been amended as follows: 
16. The token generating server according to claim 13, wherein the identifier comprises an international mobile equipment identity, an android advertising ID, an apple identifier for advertising, a MAC address, an IP address, or a cookie information ID.

Allowable Subject Matter
Claims 1-3, 6-9, 12, 13, 16 are allowed.
The following is an examiner’s statement of reasons for allowance: The independent claims of Applicant's invention recite an arrangement of a token generating server, data management server, demand side server, and a campaign runner server. These servers receiving a user identifier in an ad request, encrypt the identifier to generate a token, determine that the demand side server subscribes to a service of segmentation information from the data management server, conducting bidding using the token for the ad request by transmitting the token and tokenized bid request to the demand side server and the data management server, use the token to request targeting information from the data management server to the demand side server, determine that the demand side server does not subscribe to the segmentation service and performing bidding using a specific key-value map based on a criteria and subscriber ID labels table contained within the data management server.
Arya, Siddhartha (U.S. Pub. #: US 2015/0006885 A1) discloses a system for hashing a user identifier to create a Hashed Subscriber Identifier for use in matching demographic attributes to advertising campaigns. Arya further discloses that the hashing algorithm includes a one-way hashing algorithm that includes a salt that is a random number. Arya does not appear to specify that the bidding is performed using tokens generate via a token generating server dependent upon if the demand side 
The claims comply with 35 U.S.C. § 101 as they are directed towards a specific arrangement of computer components and the data structures required to perform tokenized bidding in an online advertisement bidding system. Thus, the claimed invention does not operate with a generic computer system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604.  The examiner can normally be reached on M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621